PER CURIAM HEADING






                     NO. 12-04-00377-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


AARON LAMON MUSE,                                  §     APPEAL FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

ANNA CLINE,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On December 7, 2004, Appellant filed a notice of appeal evidencing his intent to appeal the
trial court’s denial of a writ of mandamus. 
            On December 20, 2004, this Court notified Appellant, pursuant to rules of appellate
procedure 37.2 and 42.3, that the clerk’s record received in this appeal does not show the jurisdiction
of this Court in that it does not include a final judgment or other appealable order.  Appellant was
further notified that the appeal would be dismissed unless, on or before January 4, 2005, the
information were amended to show the jurisdiction of this Court. 
            The deadline for amending the information in this appeal has passed, and Appellant has not
responded to or complied with our December 20 notice.  Accordingly, this appeal is dismissed  for
want of jurisdiction.  See Tex. R. App. P. 42.3(c).
Opinion delivered January 12, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)